Case: 13-10937      Document: 00512724159         Page: 1    Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-10937
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                        August 6, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

MIGUEL QUINTERO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:12-CR-392-4


Before SMITH, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Miguel Quintero has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Quintero has filed a response. His motion for an order directing counsel to
supply the record is DENIED. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Quintero’s response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10937    Document: 00512724159    Page: 2   Date Filed: 08/06/2014


                                No. 13-10937

We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2